Citation Nr: 0517178	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  01-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $16, 
680.90.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active service from August 1968 to 
August 1971, August 1972 to August 1978 and October 1980 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the Committee on 
Waivers and Compromises of the VA Debt Management Center in 
St. Paul, Minnesota (Committee), that denied entitlement to 
waiver of recovery of an overpayment of disability 
compensation in the original amount of $16,680.9.  The basis 
of the denial was that the application for waiver was not 
timely filed.

The veteran appeared and gave testimony at a September 2001 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.  In December 2001, this case 
was remanded by the Board for further adjudication by the RO. 

In an April 2003 decision, the Board found that the 
overpayment of the veteran's VA compensation benefits in the 
amount of $16,680.90 was properly created, and that the 
request the overpayment was timely filed.  The Board also 
remanded the issue of entitlement to waiver of recovery of 
the overpayment for further development in October 2003.

The issue of whether waiver of overpayment veteran's VA 
compensation benefits in the amount of $16,680.90 is 
precluded by law is addressed will be decided in decision 
below and the issue of consideration of the provisions of 
entitlement to waiver of the overpayment under 38 C.F.R. § 
1.965(a) is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of compensation 
benefits, in the calculated amount of $1,736, is not 
precluded by law.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 
2002); 38 C.F.R. § 1.964(a)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  The VCAA is not applicable to 
claims such as the one decided here.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  In Barger, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  

The veteran is service connected for polyneuropathy with 
incomplete paralysis of radicular groups and incomplete 
paralysis of the sciatic and femoral nerves evaluated as 50 
percent disabling; a pyloric channel ulcer, evaluated as 
noncompensable (0 percent) disabling; a laceration of the 
left upper lip, evaluated as noncompensable; and residuals of 
a pilonidal cystectomy, evaluated as noncompensable.  The 
veteran has been in receipt of a combined service connected 
rating of 50 percent since November 1, 1979.

In April 1980, VA advised him that his claim had been 
amended.  He was sent VA Form 21-6754, which advised him of 
conditions that would affect his right to payments.  
Incarceration was not listed among those conditions.

In March 1991, the veteran was advised that the 
polyneuropathy of his upper and lower extremities had been 
evaluated as 50 percent disabling.  There is no indication 
that he was advised that incarceration would alter his 
entitlement to benefits.

Between March 1991 and November 1998, there were a number of 
communications between the veteran and VA.  There are no 
indications that he was advised to report incarceration.

Of record is a VA Form 21-4193 from a state correctional 
institution, received by the RO in November 1998, which 
revealed that the veteran had been incarcerated at a state 
correctional facility since December 6, 1995, due to the 
commission of a felony.  The veteran's scheduled release date 
was in January 2003.  It was thereafter proposed by the RO 
that the veteran's compensation benefits be reduced from the 
50 percent service connected disability rate of payment to 
the 10 percent rate service connected disability rate of 
payment, effective from February 4, 1996.

In a letter dated November 19, 1998 and addressed to the 
veteran's home residence, the RO informed the veteran that 
since he had been incarcerated for the commission of a felony 
it was proposed that his VA disability compensation be 
reduced effective February 4, 1996.  There is a hand written 
note on this document to the effect that a copy had been sent 
to the to the institution where the veteran was incarcerated.  
The veteran was also informed that the adjustment would 
result in an overpayment of benefits that had been previously 
paid to him.  He was further informed that his current rate 
of compensation would be maintained for 60 days in order to 
allow him to present evidence as to why the proposed 
reduction should not be affected.

In a letter dated in December 1998, the veteran acknowledged 
receipt of the VA letter of November 19, 1998, and requested 
that his compensation be continued at his current rate.  He 
also requested a hearing to discuss the reduction in his VA 
benefit payment.

In a letter dated December 29, 1998, and addressed to the 
veteran at the state correctional facility, the RO informed 
him that he had been scheduled for a hearing at the RO in 
February 1999.

In a letter to the RO, dated January 24, 1999, the veteran 
indicated that he had received the December 1998 notice, but 
would be unable to appear for his hearing.  He also said that 
he never intended to deny that he was in prison, but asserted 
that his conviction was "bogus".

In a letter from the RO to the veteran dated February 8, 
1999, and addressed to his home, the RO sought to inform the 
veteran that his compensation benefits had been reduced as of 
February 4, 1996, because he had been convicted of a felony 
and the law required such a reduction on the 61st day after 
conviction and imprisonment.  He was also informed that this 
adjustment had resulted in an overpayment of benefits 
previously paid to him and that he would be notified of the 
exact amount of the overpayment and given repayment 
information.  He was requested to notify the RO upon his 
release from confinement.  A VA Form 4107 explaining his 
right to appeal was enclosed.  On the document there is a 
hand written notation to the effect that a copy had been sent 
to the veteran in prison.

The record contains a VA memorandum certifying that the first 
demand letter with Notice of Rights, concerning the veteran's 
overpayment of VA benefits was sent to the veteran at his 
home on February 20, 1999.  This letter was not returned by 
the Postal Service as undeliverable.

Of record is a copy of an Order of Release on Parole from a 
state penal institution indicating that the veteran was 
released from incarceration on July 31, 2000.

During the September 2001 video conference hearing, the 
veteran testified that he was never informed, and never knew, 
that he had to inform the VA about his incarceration or that 
his VA benefits could be affected by his imprisonment.  He 
said that he would have informed the VA of his incarceration 
if he knew that such was required.  The veteran said that 
during his incarceration his mail was sent to his home 
address and that his mother received the mail.  He said that 
his mother did not open the mail when it was received but 
merely saved it unopened until his release from prison.  The 
veteran further testified that he did not open the 
correspondence from the VA concerning his overpayment until 
early August 2000, shortly after his release from 
incarceration.

In a December 2001 letter, the veteran's mother stated that 
her son had been imprisoned from July 1995 through July 2000, 
and that during this time his mail came to her at the 
veteran's last residential address before prison.  She stated 
that she did not forward his mail on to him, but instead 
saved it until his return.

Any person who is incarcerated in a Federal, State, or local 
penal institution in excess of 60 days for a conviction of a 
felony committed after October 7, 1980, and is rated 20 
percent or more, shall not be paid compensation, or 
dependency and indemnity compensation, in excess of the 
amount specified in 38 U.S.C.A. § 1114(a), beginning on the 
61st day of incarceration.  A person whose benefits are 
subject to this reduction shall be informed of the rights of 
the person's dependence to an apportionment while the person 
is incarcerated, and the conditions under which payments to 
the person may be resumed upon release from incarceration.  
38 U.S.C.A. § 5313(a)(c)(d) (West 2002); 38 C.F.R. § 3.665(a) 
(2004).

The rates for wartime disability compensation are noted in 38 
U.S.C.A. § 1114.  Under section (a), the monthly compensation 
specified is at the 10 percent rate.

In a February 2005 decision, the Committee denied the waiver 
request finding that the veteran knew or should have known 
that he had to report his incarceration to the VA, he knew he 
was not entitled to these benefits while incarcerated, and he 
continued to accept the benefits when he knew he was not 
entitled to them.  This, in turn, constituted bad faith, thus 
precluding a waiver under the statute.

The veteran's request for waiver of the recovery of an 
overpayment of compensation benefits was denied as a matter 
of law based on a finding of bad faith.  In this regard, the 
recovery of an indebtedness may not be waived if there exists 
an indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining such waiver.  38 U.S.C.A. § 5302(c) (West 2002).

The term "bad faith" has been clarified by the Court as 
involving "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  Richards v. Brown, 9 Vet. App. 255, 257 
(1996); see also 38 C.F.R. § 1.965(b) (2004).  

The Court made clear that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  A mere negligent failure 
to fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards, 9 
Vet. App. at 257.

After reviewing the facts of this case, the Board is unable 
to find that there was the necessary intent on the veteran's 
part to take unfair advantage.  First, the record does not 
document that he was informed of the consequences of 
incarceration for a felony or of his need to inform VA of 
such incarceration.  

The provisions of 38 U.S.C.A. § 5313, restricting payments 
for incarcerated veterans did not become law until October 7, 
1980.  Pub.L. 96-385, Title V, § 504(a), 94 Stat. 1534, 
§ 3113.  Thus, the veteran could not have received the notice 
regarding incarcerations at the time of the initial awards of 
benefits in 1979 and 1980.

Even if he had been informed, he has testified that he was 
unaware of the need to report his incarceration.  Thus, his 
lack of awareness would be in the nature of negligence rather 
than an intentional act of bad faith.  There is no evidence 
contradicting the veteran's testimony that he was unaware of 
the need to report his incarceration.  The Board, therefore, 
finds that the evidence is against a conclusion that he acted 
intentionally.

Accordingly, there is no statutory bar to waiver of recovery 
of the assessed overpayment of compensation benefits.


ORDER

Waiver of recovery of an overpayment of disability benefits, 
in the calculated amount of $16, 680.90, is not precluded as 
a matter of law.  To this extent, the appeal is granted, 
subject to the following remand.


REMAND

The issue remains, however, whether recovery of the 
overpayment should be waived under the standard of equity and 
good conscience.  Since this issue was not adjudicated by the 
RO, and because the Board has determined that there is no bad 
faith on the part of the veteran in the creation of the 
overpayment, the principles of due process of law require 
that the RO make an initial determination on whether recovery 
of the overpayment would be against equity and good 
conscience.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 2004.  Subsequently, 
the veteran has been awarded Social Security Administration 
(SSA) disability benefits.  The veteran should be allowed an 
opportunity to submit additional evidence pertinent to his 
request for waiver of recovery of the assessed overpayment, 
including a complete financial status report, citing all 
current income, expenses, and assets.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.   Request that the veteran complete a 
Financial Status Report (VA Form 20-5655) 
listing all monthly income, monthly 
expenses, assets and debts.  The veteran 
should include his SSA disability 
benefits on the income portion of the 
form.  Once obtained, all documentation 
should be associated with the claims 
folder.  

2.   Then readjudicate the veteran's 
request for waiver of recovery of an 
overpayment of VA improved pension 
benefits in the amount of $16, 680.90 
with express consideration of the 
provisions of 38 C.F.R. § 1.965(a) and 
each element of the of equity and good 
conscience standard.  If the claim 
continues to be denied, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case (SSOC) 
and should afford them the opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


